
	
		III
		111th CONGRESS
		2d Session
		S. RES. 433
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mrs. Shaheen (for
			 herself, Mr. Cardin,
			 Mrs. Gillibrand, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals of
		  International Women's Day.
	
	
		Whereas
			 there are more than 3,300,000,000 women in the world;
		Whereas
			 women around the world participate in the political, social, and economic life
			 of their communities and play the predominant role in providing and caring for
			 their families;
		Whereas
			 women, as both farmers and caregivers, play a leading role in advancing food
			 security for their families and communities;
		Whereas
			 the ability of women to realize their full potential is critical to the ability
			 of a nation to achieve strong and lasting economic growth and political
			 stability;
		Whereas
			 according to the 2009 World Economic Forum Global Gender Gap Report, “[A]
			 nation’s competitiveness depends significantly on whether and how it educates
			 and utilizes its female talent. To maximize its competitiveness and development
			 potential, each country should strive for gender equality—that is, to give
			 women the same rights, responsibilities and opportunities as men.”;
		Whereas, also according to the same report,
			 “Every year of schooling increases a girl’s individual earning power by 10% to
			 20%, while the return on secondary education is even higher, in the 15% to 25%
			 range. Additionally, women reinvest 90% of their income back into the
			 household, whereas men reinvest only 30% to 40%.”;
		Whereas
			 according to President Barack Obama, “Our daughters can contribute just as much
			 to society as our sons, and our common prosperity will be advanced by allowing
			 all humanity—men and women—to reach their full potential.”;
		Whereas
			 according to Secretary of State Hillary Rodham Clinton, “[I]nvesting in the
			 potential of women to lift and lead their societies is one of the best
			 investments we can make.”;
		Whereas
			 despite some achievements made by individual women leaders, women around the
			 globe are still vastly underrepresented in high level positions and in national
			 and local legislatures and governments and, according to the
			 Inter-Parliamentary Union, account for only 18.7 percent of national
			 parliamentarians;
		Whereas
			 although strides have been made in recent decades, women around the world
			 continue to face significant obstacles in all aspects of their lives including
			 discrimination, gender-based violence, and denial of basic human rights;
		Whereas
			 women are responsible for 66 percent of the work done in the world, yet earn
			 only 10 percent of the income earned in the world;
		Whereas
			 women account for approximately 70 percent of individuals living in poverty
			 world-wide;
		Whereas
			 women account for 64 percent of the 774,000,000 adults world-wide who lack
			 basic literacy skills;
		Whereas
			 girls account for 57 percent of the 72,000,000 primary school aged children in
			 the world who do not attend school;
		Whereas
			 in Sub-Saharan Africa only 17 percent of girls enroll in secondary
			 school;
		Whereas
			 women receive less than 10 percent of all available credit in Africa, own less
			 than 2 percent of the land in the world, and account for only 15 percent of the
			 agricultural extension agents in the world, yet produce the majority of the
			 food crops in the world, including 70 percent of the food crops in
			 Africa;
		Whereas
			 women in developing countries are disproportionately affected by global climate
			 change;
		Whereas
			 according to the Joint United Nations Programme on HIV/AIDS, women account for
			 50 percent of HIV or AIDS infections worldwide, and nearly 60 percent of HIV
			 infections in Sub-Saharan Africa;
		Whereas
			 according the Department of State, 56 percent of all forced labor victims are
			 women and girls;
		Whereas
			 according to the United Nations, 1 in 3 women in the world will be beaten,
			 coerced into sex, or otherwise abused in her lifetime;
		Whereas
			 according to the International Center for Research on Women, there are more
			 than 60,000,000 child brides in developing countries, some of whom are as young
			 as 7 years old;
		Whereas
			 March 8 is recognized each year as International Women’s Day, a global day to
			 celebrate the economic, political, and social achievements of women past,
			 present, and future and a day to recognize the obstacles that women still face
			 in the struggle for equal rights and opportunities; and
		Whereas, the United Nations theme for
			 International Women’s Day 2010 is Equal rights, equal opportunities:
			 Progress for all: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals of International
			 Women’s Day;
			(2)recognizes that the economic growth and
			 empowerment of women is inextricably linked to the potential of nations to
			 generate economic growth and sustainable democracy;
			(3)recognizes and honors the women in the
			 United States and around the world who have worked throughout history to strive
			 to ensure that women are guaranteed equality and basic human rights;
			(4)reaffirms the commitment to end
			 gender-based discrimination in all forms, to end violence against women and
			 girls worldwide; and
			(5)encourages the people of the United States
			 to observe International Women’s Day with appropriate programs and
			 activities.
			
